DETAILED ACTION

Election/Restrictions
1.	Applicant’s election without traverse of Group I, including claims 1-4 in the reply on November 18, 2021 is acknowledged and placed in the file.
	Claims 5-13 have been considered to be withdrawn; and 
	Claims 1-4 are pending for Examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites the limitation "the circumferential portion of fuel pump" in line 4, renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.  
It is noted that in claim 1 the claim language "adapted to'' [lines 3 and 6] makes optional but does not limit the claims 1-4 to the structure of the "aperture'' and “threads”.  See MPEP §2106 II C REVIEW THE CLAIMS.  
Claim Interpretations/Understandings
5.	Note that in claim 1, line 1, the limitation “for use in securing a fuel pump to a fuel tank” is an intended use recitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCCPA 1963).
Any locking assembly, fitting structure or mounting structure may be used for the purpose of securing the fuel pump to a fuel tank.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Ootaka et al (US 2002/0108658 A1).  
Regarding claim 1, Ootaka discloses a repair kit [fitting structure, Fig. 2 and abstract] for use in securing a fuel pump (20) to a fuel tank (10) [abstract discloses a fitting structure for attaching fuel pump in a fuel tank], the repair kit comprising: a ring [presser ring (40)] having a top surface and a bottom surface, the top surface and the bottom surface extending between an outer edge and an inner edge [Figs. 5-7], the inner edge defining an aperture [D2 and/or D3, Fig. 5] adapted to receive the circumferential portion of the fuel pump (20) [para. 0042-0049], a plurality of through bores [bolt holes (44)] extending from the top surface to the Fig. 10]; and a plurality of fasteners [bolt (31)] having threads for adapted to extend through the through bores (44) and engaging the fuel tank (10) [Figs. 2-14 illustrate the fitting structural configuration for attaching the fuel pump to a fuel tank] .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ootaka et al.
As discussed in claim 1, Ootaka does not specifically disclose wherein the top surface of the ring has a pair of alignment lines, each of the lines extending radially apart at an angle of between 700 and 800.  
Notes para. 0070, Ootaka further describes the fitting structure includes the function of bringing the presser ring into close contact with the fixed side ring and to appropriately hold the flange portion by the presser ring, desired shapes are adjusted by bending a sheet.  
It would have been obvious at the time the invention was made to have utilized the ring structure of Ootaka configured to have the known function of a pair of alignment lines and which would have been considered to one having ordinary skilled in this art at the time the invention was See In re Larson, 144 USPQ 347 (CCPA 1965); In re Fridolph, 89 F.2d 509, 135 USPQ 319 (CCPA 1962).  
	Regarding the ring includes the specific range of lines extending radially apart at an angle of between 700 and 800, it is the examiner’s position that a range of angle arrangement would have been an obvious matter of design choice well within the level of ordinary skill in the art.  Moreover, there is nothing in the record, which establishes that the claimed parameters present a novel or unexpected result (See In re Kuhle, 562 F. 2d 553, 188 USPQ 7 (CCPA 1975)). 
	Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  In re Dreyfus, 22 CCPA (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al., 35 CCPA (Patents) 1117, 168 F.2d 104, 77 USPQ 586.  Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality.  In re Swenson et al., 30 CCPA (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 CCPA (Patents) 1193, 156 F.2d 72, 70 USPQ 204.  However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 CCPA (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 CCPA (Patents) 1248, 150 F.2d 627, 66 USPQ 308; In re Irmscher, 32 CCPA (Patents) 1259, 150 F.2d 705, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11, 57 USPQ 136.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
11	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Applicants are required to consider the cited reference in PTO-892 that would be applied for the future Examination.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
January 7, 2022






/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        January 7, 2022